DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-2, 4-12 and 14-20, the prior art does not disclose a dual sensor imaging system and an imaging method of a dual sensor imaging system having the specific limitations disclosed in claims 1-2, 4-12 and 14-20, wherein the dual sensor imaging system comprises: at least one color sensor; at least one infrared ray (IR) sensor; a storage device, storing a computer program; and a processor, coupled to the at least one color sensor, the at least one IR sensor, and the storage device, and configured to load and execute the computer program to: identify an imaging scene of the dual sensor system; control the at least one color sensor and the at least one IR sensor to respectively capture a plurality of color images and a plurality of IR images by adopting a plurality of exposure conditions suitable for the imaging scene; adaptively select a combination of the color image and the IR image that can reveal details of the imaging scene; and fuse the selected color image and the IR image to generate a scene image with the details of the imaging scene, wherein the processor: selects one of the color images as a reference image according to color details of each of the color images; identifies at least one defect area lacing texture details in the reference image; and selects one of the IR images according to texture details of an image corresponding to the at least one defect area in each of the IR images to be fused with the reference image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699